UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-4727


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

JAMARCUS ANTONIO HUNTLEY,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Martin K. Reidinger,
District Judge. (3:07-cr-00243-MR-1)


Submitted:    April 29, 2009                  Decided:   May 18, 2009


Before WILKINSON, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Claire J. Rauscher, Executive Director, Cecilia            Oseguera,
FEDERAL DEFENDERS OF WESTERN NORTH CAROLINA, INC.,        Charlotte,
North Carolina, for Appellant.     Amy Elizabeth Ray,      Assistant
United States Attorney, Asheville, North Carolina, for    Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jamarcus Antonio Huntley pled guilty without a plea

agreement to possession of a firearm by a convicted felon, in

violation of 18 U.S.C. § 922(g)(1) (2006).                    Because Huntley was

found to be an armed career criminal under 18 U.S.C. § 924(e)

(2006), he was sentenced to the statutory mandatory minimum of

180 months in prison.         Huntley timely appealed.

            Counsel for Huntley filed a brief in accordance with

Anders v. California, 386 U.S. 738 (1967), certifying that there

are no meritorious grounds for appeal but questioning whether

the district court properly found that Huntley qualified as an

armed career criminal.         Finding no reversible error, we affirm.

            Huntley      argues   that       the   district      court    erred   by

finding that he was an armed career criminal under 18 U.S.C.

§ 924(e) and U.S. Sentencing Guidelines Manual § 4B1.4 (2007)

because     his    qualifying     convictions          were    consolidated       for

sentencing    and     arose    from   the      same     criminal     episode.       A

defendant     is    an   armed    career       criminal       when   he    violates

§ 922(g)(1) and has three prior convictions for violent felonies

or serious drug offenses.             18 U.S.C. § 924(e)(1).              Huntley’s

predicate     convictions      were   charged         separately,     occurred    on

different dates in different locations, and involved different

victims.     See United States v. Leeson, 453 F.3d 631, 640 (4th

Cir. 2006); United States v. Thompson, 421 F.3d 278, 284-86 (4th

                                         2
Cir. 2005) (explaining ACCA’s requirement that prior convictions

be “committed on occasions different from one another”).                                   The

fact that the offenses were consolidated for sentencing does not

merge the offenses under the ACCA as “[n]othing in § 924(e) or

the Guidelines suggests that offenses must be tried or sentenced

separately       in     order     to    be    counted      as    separate        predicate

offenses.”       United States v. Samuels, 970 F.2d 1312, 1315 (4th

Cir.    1992).         We   thus       conclude     that   Huntley        possesses        the

requisite     number        of    predicate        convictions     required          for    an

enhancement and his classification as an armed career criminal

was accordingly proper.

             In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We   therefore        affirm     the   district     court’s      judgment.           We    deny

counsel’s motion to withdraw.                 This court requires that counsel

inform Huntley, in writing, of the right to petition the Supreme

Court   of   the      United      States     for   further      review.         If   Huntley

requests that a petition be filed, but counsel believes that

such a petition would be frivolous, then counsel may move in

this court for leave to withdraw from representation.                            Counsel’s

motion must state that a copy thereof was served on Huntley.

             We dispense with oral argument because the facts and

legal   contentions         are    adequately       presented      in     the    materials



                                              3
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    AFFIRMED




                                    4